Citation Nr: 9932329	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for depressive 
reaction, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1964 to September 
1968.

This appeal to the Board of Veterans' Appeals (the Board) is 
from the March 1995 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The RO denied entitlement to an increased 
evaluation for depressive reaction.   

In April 1997 the Board remand the case to the RO for further 
development and adjudicative actions.

In July 1999 the RO affirmed the previous denial of 
entitlement to an increased evaluation for depressive 
reaction.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran has a nonservice-connected organic brain 
syndrome or dementia as a result of industrial head injury to 
include seizures, impaired memory, confusion, etc., with GAF 
of 60 and alone rendering him unable to work.

2.  Under the old criteria, the veteran's depressive symptoms 
are reasonably productive of definite overall impairment but 
no more.

3.  Under revised criteria, the veteran's depressive reaction 
or dysthymia is manifested by smoldering depression, some 
simple memory loss and anxiety, minimal if any flattened 
affect and circumstantiality, some sleep loss, with no more 
than occasional evidence of occupational incapacitation, and 
a GAF of 70; there is some possible slight memory loss and 
affect flattening conceivably due to dysthymia but no 
significant impairment of judgment or abstract thinking or 
other symptoms producing any reduction in occupational 
functioning of such degree as to make it difficult to 
establish or maintain such relationships.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
depressive reaction are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.2, 4.7, 4.132, Diagnostic 
Code 9405 (effective prior to November 7, 1996); 38 C.F.R. 
4.130, Diagnostic Code 9433; 61 Fed. Reg. 52695-52702 (Oct. 
8, 1996) (effective November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran experienced a severe industrial accident with 
injury to his head and loss of part of the frontal lobe of 
the brain in May 1992.  He was mowing along an interstate 
highway when a piece of tractor flew and hit him in the right 
frontal region.  He sustained a skull fracture and underlying 
brain injury.  He had a long period of rehabilitation and a 
cranioplasty for the skull defect.  Evidence is in the file 
that the State of Florida found him permanently disabled on 
February 16, 1993.  He was also found to have organic brain 
syndrome and seizure disorder reportedly attributable 
thereto.

On VA neurological examination in October 1995, the veteran 
was noted to have had an outside magnetic resonance imaging 
(MRI) which had confirmed right frontal temporal 
encephalomalacia.  Other clinical findings confirmed his 
status post right frontal temporal, depressed skull fracture 
and underlying brain contusion.  He was noted to be doing 
fairly well with a well-controlled seizure disorder for which 
he took Tegretol.  He was also noted to have some mild memory 
problems.

On VA psychiatric examination in October 1995, the veteran 
said that he was taking medication from a private physician 
for his being unable to relate to people, feeling depressed, 
inability to sleep, feeling confused and having to stop 
driving.  The examiner noted that the veteran had two 
distinct entities.  One was his depression due to ongoing 
problems for which he was taking Elavil, and symptoms 
including insomnia, crying spells, not wanting to go anywhere 
and having no motivation.  The second problem was his 
nonservice-connected head injury which resulted in headaches, 
confusion and memory lapses and occasionally requiring him to 
stop driving, for which he also took medication.  The two 
diagnoses were dysthymia and organic brain syndrome with mild 
impairment of memory secondary to head injury.  

Service connection was denied for organic brain syndrome and 
seizure disorder by the RO in rating action in July 1996; 
these issues are not part of the current appeal.   

A civilian court found the veteran to be incompetent, as did 
the RO in a July 1996 rating action, effective June 14, 1995.  
The veteran's sister, who resides in New Hampshire, has been 
declared fiduciary.  

A limited VA Field Examination was undertaken in August 1996 
and is of record.  Social Security Administration records are 
also in the file.  These records show that the veteran's 
primary disorder accounting for his disability was an organic 
mental disorder.  His capability was noted to be unresolved.  
He appeared incapable of handling funds.

The veteran underwent a VA psychiatric examination in July 
1997.  He complained of insomnia, being tired all the time, 
worrying alot, sadness, and forgetfulness.  His speech 
appeared normal and coherent.  He had a phobia for the 
darkness.  He was oriented in three spheres.  Serial seven's 
were done slowly.  Diagnoses were: Axis I, dementia, mild to 
moderate due to head trauma, and dysthymia.  Axis II was 
personality disorder; Axis III was head trauma, seizure 
disorder.  His GAF was felt to be 55-50.  

On review of the claims file, the examiner noted that the 
seizure disorder was under control, but would probably 
disqualify him for most jobs; in addition he had had a number 
of accidents which would probably qualify him as accident 
prone in any event.

Additional examination was conducted in August 1997.  The 
veteran indicated that he had been unable to work since his 
head injury and subsequent seizure disorder.  On mental 
status examination, the veteran reported having depression 
including crying spells, insomnia, anhedonia (as well as his 
seizure disorder).  His mood appeared fairly stable and 
affect was appropriate.  There was no evidence of psychosis, 
cognition was intact, and he denied being suicidal or 
homicidal.  One psychiatrist's Axis I impression was mild 
degree of dementia due to head injury and dysthymia.  His 
Global Assessment of Functioning (GAF) score was said to be 
50.  His inability to work was felt to be mostly physical and 
he was thought to be competent.

In part because the distinctions were not delineated between 
symptoms due to head trauma and those due to 
depression/dysthymia, the veteran was reexamined by another 
board of two VA psychiatrists in June 1999.

The June 1999 examination by a non-psychiatrist shows he 
initially noted a long history of dysthymia since the veteran 
was in service.  It was noted that the veteran appeared to 
have some impairment due to dysthymia because he was not able 
to hold a job for along time.  His longest job had lasted for 
two years.  He appeared to be of average intelligence and 
still found that he was not qualified for many jobs.  

With respect to his head injury, he appeared to have some 
problems with memory, and long and short term memory.  His 
mini-mental status examination was still in the normal range.  
The examiner noted the veteran may benefit from a neuro-
psychological evaluation to better evaluate his memory 
problems that he complained of, and to rule out dementia 
because according to the mini-mental examination, the 
veteran's range was in the normal level, 28 out of 30.  
Diagnoses were Axis I dysthymia and depressive disorder; GAF 
was felt to be 45.  

On the special psychiatric evaluation undertaken in June 
1999, the examiner noted that the veteran had current 
complaints relating to dysthymia symptoms such that he did 
not like to leave his house, he slept a lot, ate more and had 
decreased energy.  The veteran reported that his mood was 
down.  He said that the periods of depression with 
hopelessness and suicidal thoughts would last one week to a 
month, and he had never been free of symptoms for more than a 
month. 

He gave a detailed history of the head injury, and stated 
that since then, he had had poor memory and was having 
difficulty paying bills and being organized.  The veteran 
reported that he had problems making decisions, almost went 
bankrupt because he forgot to pay his mortgage, and was 
spending money that he forgot that he did not have.  The 
examiner found no symptoms of mania, anxiety or psychotic 
disorders.  The veteran stated that he had been seeing a 
psychiatrist on and off for depressive symptoms.  He had 
previously taken Elavil, but was presently taking Prozac.  He 
reported that he had never had a suicide attempt, and 
occasionally had suicidal or homicidal thoughts but no plan.  

On examination, the veteran made good eye contact, was 
pleasant and cooperative.  He had some mild psychomotor 
agitation.  He said his mood was OK to anxious at this time.  
His affect was anxious.  His speech was mildly increased in 
rate but goal-directed without looseness of association or 
flight of ideas.  He had some mild circumstantiality without 
pressure or neologisms. He admitted to having auditory, 
visual and hypnopompic hallucinations.  He had no delusions, 
obsessions, illusions or phobias.  He was oriented.  His 
insight and judgment were good.  His memory and ability to 
recall were good as were other cognitive test results.  

The diagnoses were Axis I, (1) dysthymia, with GAF of 70; and 
(2) organic dementia, secondary to an industrial accident, 
with GAF of 60.  He was felt to be unable to work due to his 
dementia.  His dysthymia had been treated, and he did have 
occasional relapses where the symptoms became worse, mostly 
in the wintertime.  However he said he was doing well with 
it.  The combined overall GAF (with both dysthymia and 
organic dementia) was 65.

The examiner delineated the symptomatology for the dementia 
as resulting from the serious head injury, when he had some 
memory impairment.  There was some aphasia in the past, but 
no apraxia or agnosia.  He had had some mild disturbance in 
his executive functioning such as paying the bills, and 
remembering what he needs by making lists.

On the other hand, the dysthymia was a chronic low-grade 
smoldering depression, which the veteran had had since 1964, 
when he was hospitalized.  The veteran said that he was 
depressed for most of the day for more days than not.  He had 
only had a reprieve for a month at most.  When depressed, he 
had a poor appetite or he was overeating, he slept a lot, had 
low energy, and his self-esteem suffered.  He also had 
difficulty concentrating and making decisions, which was 
similar to his dementia.  Although his difficulty with 
concentration and making decisions cleared, this was not the 
case with respect to his dementia.  

The veteran had made arrangements for his bills to be paid by 
his sister and had a small stipend he was allowed to live on.  
He said he had feelings of hopelessness while he was 
depressed.  However, his GAF on the whole was less diminished 
by his dysthymia than by his dementia, and was at about 70, 
reflective of fairly stable contact with the world around 
him.

In August 1999 the veteran responded to an RO inquiry by 
indicating that he had not additional evidence to submit.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F. Part 4.  
Separate diagnostic codes identify the various disabilities.  




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly admonished that VA cannot substitute 
its own judgment or opinion for that of a medical expert.  
See, i.e., Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As there is no indication that the Secretary has precluded 
application of either the old or amended version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for 
depressive reaction be evaluated under the pertinent 
regulations effective both before and after the recent 
amendment.  See Bernard v. Brown, 4 Vet. App. 384 (1995).

The previous schedular provisions (prior to November 7, 1996) 
of Diagnostic Code 9405, applicable to anxiety disorders 
(specifically, depressive reaction claims), require that 
evaluation will be based on certain criteria:  When the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment, a 100 percent rating is assignable.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.  When the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assignable.  

Under the previous criteria, a 30 percent rating was 
assignable when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  




In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion, the General Counsel of VA concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by that interpretation of the term 
"definite".  38 U.S.C.A. § 7104(c).  With these thoughts in 
mind, the Board will consider whether a higher evaluation is 
warranted for the appellant's depressive reaction.

There were additional guidelines for evaluating depressive 
reaction, i.e., social impairment per se will not be used as 
the sole basis for any specific percentage evaluation, but is 
of value only in substantiating the degree of disability 
based on all of the findings.  38 C.F.R. § 4.132, Note (1).  
Social inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  It is not 
required and "not expected...that all cases will show all the 
findings specified" by the rating schedule.  38 C.F.R. § 
4.21.

Under the amended criteria, for mood disorders such as 
dysthymia, ratable under Code 9433, a 100 percent disability 
evaluation is warranted for depressive reaction with total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, one's own occupation, or one's own name. 38 
C.F.R. § 4.130, Diagnostic Code 9433.

A 70 percent disability evaluation is warranted for 
depressive reaction with occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.  Id.

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.126, Diagnostic Code 9433 
(1998).

A 30 percent rating is assignable under the revised 
provisions for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
episodes of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks on a 
weekly basis or less often, chronic sleep impairment, mild 
memory loss such as forgetting names, directions, recent 
events, etc.  

Many of the variations found in the psychiatric evaluations 
before and since revision are based on the nomenclature, 
etc., employed by the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 3rd 
and 4th editions DSM-III-R and DSM-IV.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for depressive 
reaction is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990.

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his psychiatric disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

The Board is satisfied that the facts relevant to the issue 
on appeal have been properly developed and, accordingly, the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied in accordance 
with 38 U.S.C.A. § 5107(a).  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

The recent VA psychiatric evaluations are, as requested by 
the Board's remand, quite complete in rendering a delineation 
between service-connected and nonservice-connected symptoms.  
This evidence is supported and consistent with extensive 
other data of record.

In addition to the above cited regulations and judicial 
guidelines, and with regard to other objective psychiatric 
assessments, the Court has addressed the importance of GAF 
scores.  See, i.e., Richard v. Brown, 9 Vet. App. 266, 267-8 
(1996.

In this case, the primary issue relates to the two distinct 
disabilities at hand, one, namely the residuals of serious 
head trauma several years prior, are manifested in an organic 
brain syndrome or what has been described as dementia 
resulting from the serious head injury.  There is some 
evidence in that regard of disturbance in his so-called 
"executive functioning", everyday functioning such as paying 
the bills, remembering what he needs by making lists, etc.  
Specifically his lack of employment is said to be due to the 
dementia.  And the dementia causes the lower of the two GAF 
scores, 60.

On the other hand, the veteran's service-connected dysthymia, 
as now diagnosed under revised DSM-IV criteria, is ongoing, 
and as one examiner described it, smoldering in nature.  The 
veteran takes medications to control both his mental and 
organic problems.  

Under the previous criteria the Board finds that the veteran 
symptoms are best described as being productive of definite 
impairment.  He has problems sleeping and getting along with 
others and has some trouble remembering things and 
concentrating.  However, he was not now shown to have such 
reduction in reliability or flexibility and efficiency levels 
as to exhibit overall social and industrial impairment of a 
considerable degree attributable to the service-connected 
depressive reaction.  

The evidence is not particularly equivocal as to the 
veteran's depressive symptoms, and the evidence does not more 
nearly approximate the criteria for a higher 50 percent 
rating.

Similarly, in evaluating the veteran under the amended 
criteria, the veteran's lack of work is not due to his 
service-connected psychiatric disability.  He exhibits some 
evidence of a sleep impairment, but has minimal if any memory 
loss due to the dysthymia, does not have panic attacks, and 
does not appear to be particularly suspicious or display 
other symptoms as would reasonably more nearly approximate 
the criteria for the next higher evaluation of 50 percent.  
Moreover, the veteran certainly does not now demonstrate the 
long and short term memory lapses and considerable social and 
industrially impacting symptoms which are required for a 50 
percent rating under either the previous or amended criteria.  

Thus under both previous and amended criteria, the veteran 
reasonably meets but does not in any way exceed the criteria 
the current 30 percent rating.  Since the evidence is not 
evenly balanced, the doctrine of reasonable doubt does not 
come into play.


Additional Matter

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  


The Board notes that the RO has provided the veteran with and 
discussed the provisions of 38 C.F.R. § 3.321(b)(1), and 
determined that an increased evaluation on an extraschedular 
basis was not warranted.  The Board agrees with this 
determination.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Undersecretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The record shows that the veteran has not worked for some 
time.  However, the aggregate record, as clarified in recent 
extensive evaluations, is quite clear in that his depressive 
reaction have had marginal if any real impact on his overall 
occupational impairment.  Additionally, it has not required 
frequent inpatient care.  In any event, the veteran's 
disability picture is not unusual or exceptional in nature by 
reason of his service-connected psychiatric disability; 
accordingly, application of the regular schedular standards 
has not been rendered impractical.

At this point in the development of the evidentiary record, 
the Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for consideration 
of extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  

The current schedular criteria, in this case, the granted 30 
percent evaluation for depressive reaction or dysthymia 
adequately compensates the veteran for the current nature and 
extent of his service-connected disability.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
depressive reaction is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

